Citation Nr: 1123660	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-38 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for a recurrent tear with rotator cuff contracture and degenerative arthritis of the right (dominant) shoulder.




REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney at Law




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted in part the Veteran's claim for entitlement to a disability rating in excess of 30 percent for a recurrent tear with rotator cuff contracture and degenerative arthritis of the right (dominant) shoulder by increasing his disability rating from 30 to 40 percent effective April 16, 2009, the date of his claim for an increased rating.  As this rating does not represent the highest possible benefit, this issue has remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The RO granted service connection for a healed right first metacarpophalangeal fracture with residual right thumb fibrosis (claimed as a right hand condition) in its July 2010 rating decision, and assigned a noncompensable disability rating effective June 16, 2008.  Therefore, that issue is not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran's right shoulder disability is characterized by symptoms equivalent to a limitation of motion of the right arm to 25 degrees from the side.

2.  The Veteran's right shoulder disability is not characterized by ankylosis, loss of a bone or part of a bone, or recurrent shoulder dislocations.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for the Veteran's service-connected right shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7; 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A July 2009 letter, provided to the Veteran before the August 2009 rating decision, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letter also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in July 2009, prior to the August 2009 rating decision.

The Federal Circuit has held that VA's duty to notify, codified at 38 U.S.C.A.         § 5103(a), does not require it to provide notice of alternative diagnostic codes, or to solicit evidence of the impact of the Veteran's claimed disability on his daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

With respect to VA's duty to assist, the RO has obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and available private treatment records have been obtained.

Additionally, VA has obtained the Veteran's Social Security Administration (SSA) records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Claims for Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  \

38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal system, the Court has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation which is due to pain, supported by adequate pathology, and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part, which becomes painful on use, must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45.  It is the intention of the VA Schedule for Rating Disabilities (Rating Schedule) to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.


Analysis:  A Disability Rating in Excess of 40 Percent for a Recurrent Tear with Rotator Cuff Contracture and Degenerative Arthritis of the Right Shoulder

The RO granted service connection for the Veteran's recurrent tear with rotator cuff contracture and degenerative arthritis of the right (dominant) shoulder and assigned an initial disability rating of 30 percent as of January 30, 2001.  The RO assigned a temporary 100 percent disability rating as of August 29, 2007, pursuant to 38 C.F.R. § 4.30.  The RO resumed the Veteran's 30 percent rating as of February 1, 2008.  The Veteran filed his current claim for an increased rating on April 16, 2009, and the RO increased his rating to 40 percent as of that date in an August 2009 rating decision.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of motion of the arm at shoulder level warrants a 20 percent disability rating.  Limitation of motion of the arm midway between the side and shoulder level warrants a 30 percent disability rating for the major joint, and a 20 percent disability rating for the minor joint.  Limitation of motion of the arm to 25 degrees from the side warrants a 40 percent disability rating for the major joint, and a 30 percent disability rating for the minor joint.

Normal shoulder motion, pursuant to 38 C.F.R. § 4.71, Plate 1, is as follows: normal shoulder flexion is to 180 degrees; normal shoulder abduction is to 180 degrees; normal shoulder external rotation is to 90 degrees, and normal shoulder internal rotation is to 90 degrees.

Under Diagnostic Code 5003, where the limitation of motion is noncompensable, a disability rating of 10 percent applies when there is degenerative arthritis with x-ray evidence of involvement of two or more major joints, or two or more minor joint groups.  A disability rating of 20 percent applies when there is x-ray evidence of degenerative arthritis with involvement of two or more major joints, or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5010, arthritis, due to trauma, and substantiated by X-ray findings, is rated as degenerative arthritis.

In his April 2009 claim, the Veteran asserted that his right shoulder disability has increased in severity.  He reported that "I can't lift my arm and I am in constant pain.  This pain generates from my right shoulder through my right hand.  I have to sleep on my left side because my right shoulder is sensitive.  My condition is so severe I cry because the pain in constant."

In May 2009, a VA physician noted that the Veteran had undergone a right shoulder arthroscopy and subacromial decompression in 1995, and a right shoulder arthroscopy and rotator cuff repair using a double row suture technique in August 2007.  The VA physician also noted that the Veteran refused to try abduction and flexion of his right shoulder, although he had full external and internal rotation.  The physician found evidence of a biceps tendon rupture with the biceps muscle in the distal humerus.  He also noted that a magnetic resonance imaging (MRI) test from 1 year prior showed a complete tear of the rotator cuff involving probably a portion of the subscapularis; he found that the muscle was significantly retracted.

The Veteran told a VA physician in June 2009 that his symptoms were worsening despite physical therapy (PT), and that his arm and hand get numb and change color and temperature.  The physician diagnosed the Veteran with a right rotator cuff tear (RCT) and frozen shoulder, and with complex regional pain syndrome (CRPS).

The Veteran told a VA clinician in July 2009 that he has neck and right shoulder pain that radiates into his hand.  The clinician recorded that the Veteran had abduction of his right upper extremity (RUE) to 45 degrees, with "decreased rom [range of motion] throughout."

VA provided the Veteran with a compensation and pension (C&P) examination of his right shoulder later in July 2009.  The examiner, a physician, reviewed the Veteran's medical records.  The Veteran reported that his right shoulder disability has gotten progressively worse, and that he takes medication.  The Veteran also reported experiencing giving way, pain, stiffness, weakness, decreased speed of joint motion, and severe daily flare-ups in his right shoulder.  He denied having a deformity, instability, episodes of dislocation or subluxation, effusions, symptoms of inflammation, or other symptoms.  The VA examiner found that the Veteran had no weight-bearing joints affected, no other evidence of abnormal weight bearing, no loss of a bone or part of a bone, no recurrent shoulder dislocations, no inflammatory arthritis, and no joint ankylosis.  On ROM testing of his right shoulder, the Veteran had flexion from 0 to 75 degrees, abduction from 0 to 75 degrees, internal rotation from 0 to 60 degrees, and external rotation from 0 to 20 degrees.  The Veteran had objective evidence of pain following repetitive motion, but there were no additional limitation of ROM after three repetitions.  The examiner also noted a June 2009 MRI report which showed a stable full thickness tear of the supraspinatus tendon, a stable partial thickness tear of the subscapularis tendon, stable significant infraspinatus tendonopathy, a stable small tear of the anterior inferior glenoid labrum, a stable intrasubstance tear of the proximal long head of the biceps tendon, and stable postsurgical changes.  The Veteran reported that he had been unemployed but not retired for between 10 and 20 years due to musculoskeletal morbidities.  The VA examiner diagnosed the Veteran as being status post (s/p) a revision of rotator cuff surgery with residual arthrofibrosis and glenohumeral osteoarthritis.  The examiner noted that the Veteran's right shoulder disability resulted in decreased mobility, decreased manual dexterity, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength in his upper extremity, and pain.  He also noted that it prevents exercise, sports, and recreation; has severe effects on doing chores and shopping; has moderate effects on feeding, bathing, dressing, toileting, grooming, and driving; and has mild effects on travelling.

Also in July 2009, the Veteran's private physician, V.J. Parilla, M.D., performed an MRI of the Veteran's right shoulder.  He determined that there was evidence of a massive re-tear of the supraspinatus tendon with a significant degree of proximal tendinous retraction, but no evidence of fatty atrophy of the muscle belly; mild subacromial/subdeltoid bursitis; mild tendinopathy of the infraspinatus tendon without evidence of tears; findings suggestive of a remote acromioclavicular separation injury and moderate degree of acromioclavicular (AC) joint arthrosis; degenerative fraying of the superior glenoid labrum, but no evidence of displaced labral tears; and mild tendinosis of the intraarticular portion of the long head of the biceps tendon.

A VA physician noted in August 2009 that the Veteran reported experiencing pain radiating from just below his right ear, down through his shoulder, down his arm, and into his hand.  He diagnosed the Veteran with CRPS of the right shoulder and arm, or a reflex sympathetic dystrophy.

In November 2009, another private physician, J.I. Fernandez, M.D., noted that the Veteran had undergone two failed rotator cuff surgeries.

The Board finds that the evidence of record supports a continuance of the 40 percent rating for the entire appellate period under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Although the Veteran does not have limitation of motion of his right arm to 25 degrees from his side, the RO determined in its August 2009 rating decision that the Veteran's symptoms were severe enough to warrant a 40 percent rating.  A higher evaluation is not warranted because 40 percent is the highest possible rating under the applicable Diagnostic Code.

Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca, 8 Vet. App. 202 (1995).  Even with consideration of pain on movement, the Veteran's service-connected disorder does not fall within the criteria warranting a higher evaluation than described above.

A rating under Diagnostic Code 5200 is inapplicable because the July 2009 VA examiner determined that the Veteran does not have ankylosis, and no evidence to the contrary is of record.  Ratings under Diagnostic Codes 5202 and 5203 are likewise inapplicable because the VA examiner determined that the Veteran does not have loss of a bone or part of a bone, or recurrent shoulder dislocations, and no evidence to the contrary is of record.  

A rating under 38 C.F.R. § 4.124a is likewise inapplicable because the Veteran has not been diagnosed with any neurological disorder associated with his right shoulder disability.  Although the Veteran's complaints of radiating pain to VA clinicians in June 2009 and July 2009 were of record and reviewed at the time of his July 2009 VA examination, neither those clinicians nor the examiner diagnosed the Veteran with any neurological disorder.  Additionally, in an April 1999 treatment record, the Veteran's private physician, R. Garcia-Rivera, M.D., attributed the Veteran's radiculopathy to disorders of his cervical and lumbar spine, for which service connection has not been granted.  Moreover, the Veteran has not alleged that he has a neurological disorder associated with his right shoulder disability.  Because the evidence of record shows that the Veteran's radiculopathy is attributable to non-service connected disorders, and there is no evidence of record attributing any neurological disorder to his service-connected right shoulder disability, a rating for a neurological disorder is not for application.

As explained above, a compensable rating pursuant to Diagnostic Codes 5003 and 5010 is only for application where the Veteran's limitation of motion is otherwise noncompensable.  38 C.F.R. § 4.71a.  In this case, the Veteran's service-connected right shoulder disability warrants a compensable disability rating of 40 percent, so a rating for glenohumeral osteoarthritis under Diagnostic Codes 5003 or 5010 is not for application.

The Board notes that the Veteran reported at his July 2009 VA examination that he has been unemployed for the past 10 to 20 years because of musculoskeletal morbidities.  Additionally, in his August 2010 substantive appeal, the Veteran alleged that "my [right shoulder] condition has prevented me from working."  Review of the Veteran's SSA records shows that SSA found him to be disabled as of May 1992 primarily due to discogenic and degenerative disorders of the back, including herniated nucleus pulposis (HNP), and secondarily due to emphysema and an adjustment disorder.  Furthermore, the July 2009 VA examiner found that the Veteran's right shoulder disorder had "significant effects" on his usual occupation, but did not find that it prevented him from engaging in employment.  The Board finds that the Veteran's own determination about the impact of his right shoulder disability on his capacity for employment is outweighed by the conclusions of the SSA and VA examiners, based on their greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Because the most probative evidence of record shows that the Veteran's unemployment results from disorders other than his right shoulder disability, and his right shoulder disability has "significant" but not preclusive effects on his employability, separate consideration of a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) is inapplicable.

The Board has considered whether the Veteran's July 2009 VA examination is so remote in time as to warrant a new examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  The Board finds that no new VA examination is needed in this case, because the Veteran's only allegations of worsening since his July 2009 VA examination pertain to his range of motion, and he already receives the highest possible schedular rating for limitation of motion of his right shoulder.  Palczewski, 21 Vet. App. 174 (2007).

Based upon the guidance of the Court in Hart, 21 Vet. App. 505 (2007), the Board has considered whether staged ratings are appropriate; however, in the present case, no staged ratings are warranted by the Veteran's symptomatology.

The Board has considered the issue of whether the Veteran's right shoulder disability, standing alone, presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.

First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  

If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  In this case, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).




ORDER

A disability rating in excess of 40 percent for a recurrent tear with rotator cuff contracture and degenerative arthritis of the right (dominant) shoulder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


